Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a communication control unit that performs data communication with an external device connected to the connection terminal”, “an operating state detection unit that detects a signal indicating that a controller including at least the communication control unit has entered hibernation”, and “a power supply controller that stops power supply to the connection terminal when the signal indicating that the controller has entered hibernation is detected by the operating state detection unit” (claim 1);
“closed state detection unit that detects whether or not the first chassis and the second chassis are in a closed state in which the first chassis and the second chassis are overlapped with each other” (claim 2);
“a connection detection unit that detects whether a rechargeable external device is connected to the connection terminal or not” (claim 3);
“the operating state detection unit acquires the signal output from the controller, and uses the acquired signal to detect the signal indicating that the - 47 -controller has entered hibernation” (claim 9);
“a closed state detection unit that detects whether or not the first chassis and the second chassis are in a closed state in which the first chassis and the second chassis are overlapped with each other”, “a communication control unit that performs data communication with an external device connected to the connection terminal”, and “a power supply controller that stops power supply to the connection terminal when the closed state is detected by the closed state detection unit” (claim 10); and
“the closed state detection unit acquires the detection signal output from the detection sensor to detect whether the first chassis and the second chassis are in the closed state or not based on the acquired detection signal” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., US Patent Appl. Pub. No. 2015/0046726 in view of Tseng et al., US Patent Appl. Pub. No. 2009/0144574.
Regarding claim 10, Yokoyama discloses an information processing apparatus comprising (FIG(s) 1-3:
a first chassis with a display provided thereon (FIG. 1, display unit 12, paragraph 0020);
a second chassis (FIG. 1, body 11) connected to the first chassis in a manner to be rotatable relative to the first chassis (paragraph 0021, lines 1-5);
a power supply unit (FIG(s) 2-3, and 7, USB power supply 121) that supplies power to a connection terminal (FIG(s) 1-3, and 7, USB port 21) for connection to an external device (FIG(s) 2-3 and 7, UB device 30, paragraph 0042, lines 1-3);
a communication control unit (FIG. 2, USB host controller 112A) that performs data communication with an external device connected to the connection terminal (paragraph 0036, lines 1-5); and
a power supply controller (FIG(s) 2-3 and 7, EC 119) that stops power supply to the connection terminal (paragraph 0042, lines 7-9, paragraph 0057)



Yokoyama does not specifically state a closed state detection unit that detects whether or not the first chassis and the second chassis are in a closed state in which the first chassis and the second chassis are overlapped with each other and stopping of the power supply to the connection terminal when the closed state is detected by the closed state detection unit.
However, Yokoyama discloses the stopping of the power supply to the connection unit being responsive to detecting angular velocity via an acceleration sensor integrated in the notebook’s body (FIG(s) 2-3 and 7, acceleration sensor 18 – paragraph 0046, paragraph 0047, lines 11-14, paragraph 0057).
Tseng teaches a notebook with control unit (FIG. 4, 402 – i.e. a closed state detection unit), which detects the notebook lid being in closed position, utilizing an acceleration sensor, and controlling the operation of the notebook accordingly (paragraphs 0010-0011, FIG(s) 3-4, paragraph 0028, FIG. 5, 504-Yes, 506-508, paragraphs 0032-0035). In Tseng, the acceleration sensor provides reliable indication for the open/closed state of the lid, thus reliably changing the notebook’s operation (saving power) accordingly (paragraph 0005, paragraph 0006, lines 10-13, paragraph 0007, lines 10-15, paragraph 0026, lines 1-5, paragraph 0035, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described components and functionality, as suggested by Tseng with the apparatus and acceleration sensor disclosed by Yokoyama in order to implement a closed state detection unit that detects whether or not the first chassis and the second chassis are in a closed state in which the first chassis and the second chassis are overlapped with each other and stopping of the power supply to the connection terminal when the closed state is detected by the closed state detection unit. One of ordinary skill in the art would be motivated to do so in order to provide reliable disconnection of the power supply to the connection terminal, thus, saving power.
Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 12, the prior art fails to disclose or suggest causing the operating state detection unit to detect a signal indicating that a controller including at least the communication control unit has entered hibernation, and causing a power supply controller to stop power supply to the connection terminal when the signal indicating that the controller has entered hibernation is detected by the operating state detection unit, in combination with the remaining claim elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186